In a proceeding pursuant to CPLR article 78 to annul respondent’s determination suspending petitioner’s driver’s license for 60 days for a violation of subdivision (a) of section 1120 of the Vehicle and Traffic Law, petition granted to the extent that the determination is modified by reducing the period of suspension to 10 days, with credit for the time the license was heretofore detained by respondent, and determination confirmed as so modified, without costs. While it may not be said, on this record, that the determination was unsupported by substantial evidence (cf. Matter of Watte camps v. Suits, 13 A D 2d 1009; Matter of Kmiedk v. Suits, 9 A D 2d 1010), we believe that under all the circumstances suspension of petitioner’s license for 60 days was not warranted. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.